Exhibit 10.33




Union Bankshares Corporation
Stock Ownership Policy
Adopted January 1, 2018
Purpose


The Board of Directors (the Board) of Union Bankshares Corporation (Union or the
"Corporation") believes that it is in the best interest of the Corporation to
align the financial interests of Union executive officers with those of the
Corporation’s shareholders. In this regard, the Compensation Committee (the
Committee) recommended and the Board adopted minimum stock ownership and
retention guidelines as set forth in this Policy. The Committee may modify this
Policy and these guidelines in its discretion, to the extent permitted by the
Corporation’s Bylaws.


Applicability and Effective Date


This Policy is effective January 1, 2018, and supersedes the policy in effect
January 31, 2013, and is applicable to any individual who is an executive
officer of the Corporation, as defined in Section 16 of the Securities Exchange
Act of 1934, as amended (the "Participants"). Questions regarding this Policy
should be directed to the Corporation’s Chief Human Resource Officer.


Minimum Ownership Guidelines


Participants must own shares of common stock of the Corporation equal in value
to the following schedule:


Participant
 Value of Shares Owned
Chief Executive Officer
3x Base Salary
President and Chief Financial Officer
2x Base Salary
Other Executive Officers
1x Base Salary



Satisfaction of Guidelines


Participants may satisfy the ownership guidelines with common stock in the
following categories:


• Shares owned directly
• Shares owned indirectly (e.g., by a spouse or a trust) if the Participant has
a pecuniary interest in such shares
• Time vested restricted stock and/or restricted stock units granted under the
Corporation’s incentive plans or other equity compensation arrangements
• Time vested phantom stock, payable in shares, granted under the Corporation's
incentive plans or other equity compensation arrangements
• Shares held in benefit plans (e.g. ESOP)


Unexercised options and unearned performance shares are not counted toward
meeting the guidelines.


Accumulation Period


All Participants must accumulate the minimum number of shares to satisfy the
ownership guidelines over a five- year period. The period will be measured using
the calendar year. Participants identified or hired in the future shall be
required to accumulate the minimum number of shares beginning on January 1st of
the year following hiring or promotion.


Valuation


The Committee will review at least annually the value of a Participant’s
holdings as of a selected date (the Valuation Date). The holdings value to be
based on the average closing price of a share of the Corporation’s common stock
for the 90 day period preceding the annual valuation date, the number of shares
held in compliance with the guidelines, and the Participant’s then current base
salary all determined as of the Valuation Date.


Approved: Union Bankshares Corporation, June 12, 2017



--------------------------------------------------------------------------------




Retention Ratio


If a Participant is not in compliance with this Policy at any Valuation Date,
such Participant must retain 50 percent of his or her vested full value shares
of the Corporation’s common stock acquired through the Corporation’s incentive
plans or other equity compensation arrangements after such Valuation Date.


Stock Option Holding Period


If a Participant is not in compliance with this Policy at any Valuation Date,
such Participant is prohibited from selling Corporation common stock acquired
after such Valuation Date by exercising stock options. Notwithstanding the
preceding sentence, Participants may immediately sell Corporation common stock
acquired by exercising stock options for the limited purposes of paying the
exercise price of the stock option and any applicable tax withholding.


Reporting and Compliance


Progress and compliance in achieving the minimum ownership guidelines will be
reviewed at least annually and reported to the Committee.


Participants not in compliance with the minimum ownership guidelines will
receive written notification from the Corporation that the Retention Ratio and
Stock Option Holding Period described above will apply until the Participant
provides written notification and documentation satisfactory to the Corporation
indicating that he or she has come into compliance with this Policy.


The Committee may make changes to this Policy as it deems appropriate.
Violations of this Policy may result in adjustments to incentive-based
compensation, such as the loss of future grants of incentive plan awards.


Administration


The Committee shall be responsible for monitoring the application of this
Policy. In the event of any conflict or inconsistency between this Policy and
any other policies, plans, or other materials of the Corporation, this Policy
shall govern.


Approved: Union Bankshares Corporation, June 12, 2017

